DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0321771) in view of Booz et al. (US 6,471,017).
Regarding independent claim 1, Lee discloses a brake apparatus for a vehicle (see Abstract, FIGS. 4, 5), comprising: a screw bar (40) positioned in a caliper body (20), and rotated by power received from a motor module (50) (see ¶ 0071); a nut (33) configured to the outside of the screw bar, engaged and coupled with the screw bar (see FIGS. 4, 5; ¶ 0078), and moved toward a brake disk by the rotation of the screw bar (see ¶ 0079); a piston (30) connected to the nut, and moved with the nut (see FIGS. 4, 5; ¶¶ 0078, 0079); and a first brake pad (11) connected to the piston, and moved with the piston so as to pressurize the brake disk (see ¶ 0061), wherein the nut and the piston are formed as one body (see FIGS. 4, 5), and moved together toward the brake disk (see FIGS. 4, 5; ¶¶ 0078, 0079).
Lee does not disclose that the piston and the first brake pad are formed as one body and moved together toward the brake disk.
Booz teaches a brake apparatus for a vehicle (see Abstract, FIG. 1), comprising a threaded actuating member (56) and a brake pad (48, 72) formed as one body (see FIG. 2) and moved together toward the brake disk (see col. 5, lines 33-35).  
It would have been obvious to form the nut (i.e. a threaded actuating member) and the brake pad of Lee as one body to provide for the function of positively retracting the brake pad from the disk, thereby eliminating brake drag (see e.g. Booz, col. 6, lines 1-12).  Since Lee also discloses that the nut and the piston are integral, the combination of the teaching so f Booz with Lee would result in the nut, the piston, and the brake pad formed as one body and moved together toward the brake disk.  
Regarding claim 3, Lee discloses that the nut is formed in a pillar shape (see FIGS. 4, 5), has one end integrated with the piston (see FIGS. 4, 5), and includes a nut hole having a female screw thread formed therein (see ¶¶ 0078, 0079), the female screw thread being engaged and coupled with a male screw thread of the screw bar (see ¶¶ 0078, 0079).  
Regarding claim 5, Booz teaches that the first brake pad comprises: a first back plate (72) formed as one body with the piston (see FIG. 2), and disposed on one side of the brake disk (see FIG. 2); and a first friction member (48) coupled to the first back plate (see FIG. 2), and configured to pressurize the brake disk (see FIG. 2; col. 5, lines 53-67).  
Regarding claim 8, Lee discloses that a second brake pad (12) coupled to the caliper body so as to face the first brake pad (see FIGS. 4, 5), and contacted with the brake disk (see FIGS. 4, 5).  
Regarding claim 9, Lee does not disclose that the second brake pad comprises: a second back plate coupled to the caliper body, and disposed on the other side of the brake disk; and a second friction member coupled to the second back plate, and contacted with the brake disk.  
Booz teaches a brake apparatus for a vehicle (see Abstract, FIG. 1) comprising a second brake pad (see FIG. 2, left-brake pad (48)) comprising: a second back plate coupled to the caliper body (see FIG. 2), and disposed on the other side of the brake disk (see FIG. 2); and a second friction member coupled to the second back plate, and contacted with the brake disk (see FIG. 2).
It would have been obvious to configure the brake pad of Lee to have a back plate and a friction member attached thereto, to implement a well-known construction of brake pads that provides structural support for the friction member in addition to providing ease of replacement.    
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0321771) in view of Booz et al. (US 6,471,017) and further in view of Giers (US 2006/0220447).
Regarding claim 4, Lee discloses that the piston is formed in a pillar shape whose one side is open (see FIGS. 4, 5), covers an outer surface of the nut (see FIGS. 4, 5), and includes an insertion portion (33) into which the screw bar is inserted (see FIGS. 4, 5).  
Lee does not disclose that the piston has a larger length than a protruding length of the nut.  
Giers teaches a piston (6) (see FIG. 2) formed in a pillar shape whose one side is open (see FIG. 2), covers an outer surface of a nut (15), and includes an insertion portion into which a screw bar (16) is inserted (see FIG. 2).  
It would have been obvious to configure Lee such that the nut is shorter than the piston to reduce the weight of piston (e.g. the nut is shortened, thereby reducing the amount of material used), reducing the length of the piston/nut assembly thereby providing a more compact caliper (see e.g. Lee, FIG. 5, extended nut lengthens entire caliper) and/or protecting the threads of the nut and/or spindle from damage during assembly and/or use (see e.g. Giers, FIG. 2; entirety of nut and spindle are protected by outer wall of piston (6)).  
Claims 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0321771) and Booz et al. (US 6,471,017), as applied to claims 2, 5 and 9, above, and further in view of Kahr (US 5,429,216).
Regarding claim 6, neither Lee nor Booz disclose that the first friction member is detachably coupled to the first back plate.  
Kahr teaches a brake pad (see Abstract, FIGS. 1-2) comprising a first friction member (26) detachably coupled to a first back plate (10) (see e.g. col. 3, lines 31-37).  
It would have been obvious to configure the brake pad of Lee to have a removable friction lining so that the friction material can be replaced upon being worn without the need for replacing the entire backing plate, thereby saving material and costs.  
Regarding claim 7, Kahr teaches that the first back plate has a plurality of first coupling grooves (12) formed therein, and the first frictional member includes a plurality of first coupling protrusions (22) coupled to the plurality of first coupling grooves, respectively (see FIG. 6).  
Regarding claim 10, neither Lee nor Booz disclose that the second friction member is detachably coupled to the second back plate.  
Kahr teaches a brake pad (see Abstract, FIGS. 1-2) comprising a second friction member (26) detachably coupled to a second back plate (10) (see e.g. col. 3, lines 31-37).  
It would have been obvious to configure the brake pad of Lee to have a removable friction lining so that the friction material can be replaced upon being worn without the need for replacing the entire backing plate, thereby saving material and costs.  
Regarding claim 11, Kahr teaches that the second back plate has a plurality of second coupling grooves (12) formed therein, and the second frictional member includes a plurality of second coupling protrusions (22) coupled to the plurality of second coupling grooves, respectively (see FIG. 6).  
Response to Arguments
Applicant's arguments filed 01-Nov-2022 have been fully considered but they are not persuasive. 
Regarding the rejection of the subject matter of independent claim 1 under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Booz, Applicant argues that “Booz fails to disclose the recited piston which moves with the nut forward and backward in the same direction” and that “the combination of Lee and Booz fails to teach or suggest the recited one body [comprising the nut, the piston and the brake pad]” (see Amendment, pages 5, 6).
Lee discloses a threaded nut (33) and piston (30) that are integrally formed as one body (see FIG. 4).  Booz teaches a threaded member (56) and a brake pad (72) that are integrally formed as one body (see FIG. 2).  It would have been obvious to form the nut (i.e. a threaded actuating member) and the brake pad of Lee as one body to provide for the function of positively retracting the brake pad from the disk, thereby eliminating brake drag (see e.g. Booz, col. 6, lines 1-12).  The resulting configuration would be that the piston, the nut and the brake pad are formed as one body. 
Applicant further argues that “the piston 30 and the break pad 11 of Lee are unable to be formed as one body” because Lee discloses that a sliding caliper housing wherein “the brake pad 11 is provided as a movable component for moving the caliper housing 20 in the opposite direction.” (See Amendment, pages 5-6).  It is noted that Booz explicitly discloses that the caliper disclosed therein is a “floating caliper” (see col. 4, lines 46-47; FIG. 1), wherein the first brake pad (72, 48) is pressed against the disk (50), thereby causing a reaction force acting on the caliper housing (44), which draws the caliper to the left causing the second brake pad located on the opposite side of the disk to engage the disk (see FIG. 1).  Thus, Lee and Booz disclose the same commonly configured floating/sliding caliper configuration and the combination of features would not destroy the operation of the floating/sliding caliper as alleged by Applicant.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

November 4, 2022